In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Gowan, J.), dated January 23, 1992, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff Danica Kleiner was injured in a fall after an abrupt and sudden collision in which another skater ran into her while she was roller skating at the defendant’s rink. Such collisions between skaters are a common occurrence (see, Lopez v Skate Key, 174 AD2d 534). Thus, she is deemed to have assumed the risk of injury resulting therefrom (see, Taynor v Skate Grove, 150 AD2d 362; Baker v Eastman Kodak Co., 34 AD2d 886, affd 28 NY2d 636). Moreover, in opposing the defendant’s motion, the plaintiffs failed to establish that any amount of supervision by the defendant would have prevented this random collision (see, Bua v South Shore Skating, 193 AD2d 774). Accordingly, the defendant was entitled to summary judgment.
We have reviewed the plaintiffs’ remaining contentions and find them to be without merit. Thompson, J. P., Rosenblatt, Altman and Hart, JJ., concur.